 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     PHILLIP HOWSE, individually and on             CASE NO. C16-5939 BHS
 8   behalf of his marital community with
     GWENDYLENA HOWSE, his wife                     ORDER DENYING PLAINTIFF’S
 9                                                  MOTION FOR
                            Plaintiff,              RECONSIDERATION
10         v.

11   DEPARTMENT OF CORRECTIONS,
     et al.,
12
                            Defendants.
13

14
           This matter comes before the Court on Plaintiff Phillip Howse’s (“Howse”)
15
     motion for reconsideration. Dkt. 91.
16
           On October 11, 2018, the Court granted in part and denied in part Defendants the
17
     State of Washington, the Department of Corrections, and the Washington State
18
     Department of Social and Health Services’s (“Defendants”) motion for summary
19
     judgment and denied Howse’s motion for leave to amend. Dkt. 86. On November 5,
20
     2018, Howse filed a motion for reconsideration. Dkt. 91.
21

22


     ORDER - 1
 1          Motions for reconsideration “are disfavored” and “will ordinarily” be denied

 2   absent a manifest error of law or new facts that necessitate reconsideration. Local Rules

 3   W.D. Wash. LCR 7(h)(1).

 4          In this case, Howse argues that the Court committed manifest errors in denying his

 5   motion for leave to amend and in granting a portion of Defendants’ motion. Dkt. 91.

 6   First, Howse asserts, without authority, that “[i]f the Court had allowed the amendment to

 7   add tortfeasors managers Brian Clark and Mark McFarland, it would have cured any

 8   Eleventh Amendment immunity issues addressed in this Court’s order.” Id. at 3. Howse

 9   fails to articulate or provide the Court any indication of how adding a state employee in

10   his official capacity cures these immunity issues. Moreover, the Court cited, and Howse

11   fails to refute, his assertion that allowing the amendment in federal court would merely

12   alleviate a separate action in state court. Dkt. 86 at 17 (citing Howse’s motion, Dkt. 67 at

13   2, ¶ 4). Thus, Howse has failed to identify any manifest error that warrants

14   reconsideration.

15          Second, Howse argues that Defendants would not be prejudiced if the Court

16   allowed the amendments. Howse, however, fails to recognize that the standard at this

17   point of the proceeding is whether Howse was diligent is seeking to amend his claims.

18   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Failing to

19   show diligence ends the inquiry. Id. Howse failed to show diligence in his motion to

20   amend and in the instant motion. Therefore, the Court denies Howse’s motion for

21   reconsideration on this issue.

22


     ORDER - 2
 1          Third, Howse argues that the Court committed manifest error in granting

 2   Defendants summary judgment on his harassment, hostile work environment, and

 3   retaliation claims. Dkt. 91 at 4–6. Howse, however, merely recites the facts that the

 4   Court has already considered. Howse fails to articulate a specific error in the Court’s

 5   analysis of the burden shifting framework or the Court’s conclusion that Howse failed to

 6   identify severe and pervasive conduct. See Dkt. 86 at 12–16. Therefore, the Court denies

 7   Howse’s motion on this issue.

 8          IT IS SO ORDERED.

 9          Dated this 7th day of November, 2018.

10

11

12
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
